DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hum et al (reconfigurable reflectarrays and array lenses for dynamic antenna beam control: a review) in view of Maguire (US 20190092583).
With respect to claim 13, Hum teaches an apparatus comprising: a reflectarray (page 186, right column “There are three general approaches employed in the design of basic reconfigurable reflectarrays”) comprising a plurality of independently controllable reflector elements (page 187, left column “lumped element devices to effect changes in resonator lengths, more exotic techniques have also been contemplated, such as photo-induced plasmas for changing the length of slots coupled to reflectarray elements”), each reflector element of the plurality of independently controllable reflector elements comprising a corresponding independently controllable reflection coefficient (page 187, right column “reflectarray unit cells also closely parallels those developed for AlSs. Each cell of a reflectarray element can be seen as a scatterer placed within a periodic (Floquet) waveguide [3]. At a specific angle of incidence, an equivalent circuit can be synthesized for the cell and the input reflection coefficient used to describe the scattering behavior of the element’).
With respect to claim 13, Hum does not teach a piston communicating with said each reflector element: a linear solenoid actuating said piston. Maguire teaches a piston communicating with said each reflector element: a linear solenoid actuating said dielectric piston (para 112, “a solenoid mounted so that the solenoid piston moves between first and second positions thereby to adjust the limit of travel”). It would have been obvious to modify Hum to include a piston communicating with said each reflector element: a linear solenoid actuating said dielectric piston because it is merely a substitution of method to move a reflectarray of Hum with the piston of Maguire to yield a predictable reflectarray.
With respect to claim 13, While Maguire does not teach the piston being a dielectric piston, it would have been obvious to modify the piston of Maguire to be a dielectric piston because it is merely one of multiple  types of material used to make a piston to yield a predictable results.
With respect to claim 14, Hum teaches the corresponding independently controllable reflection coefficient comprises a corresponding independently controllable reflection coefficient phase (page 187, right column “Impedance surfaces can be easily adapted to have a tunable reflection phase. For example, the capacitance between the patches (which appears in Figs. 4(a) and (b)) can be made adjustable by placing a tunable capacitor such as a varactor diode across the gap”).
With respect to claim 15, Hum teaches the corresponding independently controllable reflection coefficient phase comprises one of a nominal phase state, about 90° from the nominal phase state, and about 180° from the nominal phase state (page 187, left column “tuning element to the size of the patch in order to achieve the large phase ranges achievable with comparable fixed elements, and this early design only achieved about 180 of phase range.”).
With respect to claim 16, Hum teaches each reflector clement comprises a multi-state surface (page 188, left column “. An exploded view of the multilayer structure and a photograph of a subarray within the complete reflector are shown in Fig. 5”).
With respect to claim 17, Hum teaches the multistate surface is a binary-state surface page 189, left column “so that selectively actuating some of the lumped elements implements the ‘electromagnetic rotation’ of the element”).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hum view of Maguire as applied to claim 13 above, and further in view of Nogueira-Nine (US 8692708).
With respect to claim 18, Hum teaches a feedhorn directed at said reflectarray (page 191, right column “spatial power combiners operate similar to array lenses, except that the output is collimated to be collected by the feed horn on the output side of the lens”).
With respect to claim 18, Nogueira-Nine teaches a radiometer measuring antenna temperature from said feedhorn (col 2, lines 59-67, “The longer the radiometer measures at an actual position, the better will be the temperature resolution at this position.”). It would have been obvious to modify Hum view of Maguire to include a radiometer measuring antenna temperature from said feedhorn because it is merely a substitution of a method to determine the temperature of the reflectarray of Hum with the temperature determine method of Nogueira-Nine with no new or unexpected results.
Allowable Subject Matter
Claims 1-12 and 19-25 allowed.
The following is an examiner’s statement of reasons for allowance: Walton et al (US 20080198074) and Hum et al (reconfigurable reflectarrays), Xin et al (US 20170254750) and Nogueira-Nine (US 8692708) do not teach nor make obvious (claim 1 and 19) feeding the plurality of modulated antenna patterns and the corresponding plurality of antenna temperatures into a compressive sensing imaging algorithm.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648